DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 1-10 is the inclusion of the limitations a controller for checking a cleaner, the cleaner being configured to apply cleaning fluid onto the nozzle plates of the one or more print heads and onto the cleaning sensor, and to subsequently remove the applied cleaning fluid, within a cleaning process, the controller comprising: an interface that is configured to receive resistance data and processing circuitry that is configured to detect a negative effect on the cleaner based on the resistance data to identify an improper cleaning for one or more different partial regions of the nozzle plates.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of Claims 11-13 is the inclusion of the limitations a cleaner to apply cleaning fluid onto the nozzle plates of the one or more print heads and onto the cleaning sensor, and to subsequently remove the cleaning fluid; and a controller that is configured to detect a negative effect on the cleaner based on resistance data with respect to the electrical resistance of the cleaning sensor to identify an improper cleaning for one or more different partial regions of the nozzle plates respectively corresponding to different partial segments of the cleaning sensor,  wherein the resistance data corresponds to the different partial segments of the cleaning sensor.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claims 14-15 is the inclusion a method steps ascertaining resistance data with respect to the electrical resistance of the cleaning sensor, wherein the cleaner is configured move along a cleaning axis past the nozzle plates of the one or more print heads and past the cleaning sensor, the resistance data corresponding to different partial segments of the cleaning sensor arranged side by side along a segment axis orthogonal to the cleaning axis; and determining, based on the resistance data, whether the cleaner exhibits a negative effect to identify an improper cleaning.  It is these steps found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  EP 0389481 B1 discloses a fully automatic performance checking, a printing ink device has a cleaning and rinsing device and an ink drop sensor. When a fully automatic self-check procedure is called before the actual printing operation or after printing for a specified period of time, the printing ink head is cleaned and rinsed in a rest position and its performance is then checked in a spray test by an ink drop sensor. If the results of the spray test are satisfactory, the printing operation can be resumed. If the results of two consecutive spray test are unsatisfactory, the printing device is placed in a breakdown position and the printing operation is brought to a halt.
CN 101820807 discloses a cleaning tool (12) for a cleaning machine (10), wherein the cleaning tool (12) is subjected to abrasion during operation. In order to be able to identify the abrasion more easily, the invention proposes that the cleaning tool (12) comprise a sensor unit (62) having a sensor element (40) having a physical characteristic that is variable as a function of degree of abrasion of cleaning tool (12). The invention additionally proposes a cleaning machine (10) having such a cleaning tool (12), wherein the cleaning machine (10) comprises a detection device (54) coupled to the sensor unit (62) for detecting a change in the physical characteristic of sensor element (40), and a display unit (52) connected to the detection device (54).
USP 5,706,840 discloses a precision cleaning apparatus and method. The precision cleaning apparatus includes a cleaning monitor further comprising an acoustic wave cleaning sensor such as a quartz crystal microbalance (QCM), a flexural plate wave (FPW) sensor, a shear horizontal acoustic plate mode (SH--APM) sensor, or a shear horizontal surface acoustic wave (SH--SAW) sensor; and measurement means connectable to the sensor for measuring in-situ one or more electrical response characteristics that vary in response to removal of one or more contaminants from the sensor and a workpiece located adjacent to the sensor during cleaning. Methods are disclosed for precision cleaning of one or more contaminants from a surface of the workpiece by means of the cleaning monitor that determines a state of cleanliness and any residual contamination that may be present after cleaning; and also for determining an effectiveness of a cleaning medium for removing one or more contaminants from a workpiece.
USP 6,454,386 discloses methods and systems that maintain the concentration of ink in the cleaning fluid throughout the life of the printer at levels where the effectiveness of the cleaning fluid in removing contaminants is not substantially impaired.
US 20080259114 discloses a device configured to detect an extent of residue 34 upon print head 22. In one embodiment, sensor 42 comprises an optical sensor. In other embodiments, sensor 42 may comprise other types of sensing devices such as resistive sensors or temperature sensors. Although sensor 42 is illustrated as being supported by support 40 proximate to cleaning unit 44, in other embodiments, sensor 42 may be supported at other locations. In some embodiments, sensor 42 may be omitted such as where the initiation of servicing of print head 22 is based upon other criteria or is performed in a timed or periodic matter.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853